Argued April 21, 1937.
The previous history of this deposit is set forth in Inre Escheat of Moneys in Custody of U.S. Treasury, 322 Pa. 481. We there held that the court below had jurisdiction to decide under State laws the ownership of the fund and the record was remanded to determine whether or not the money was escheated.
This appeal restates the arguments of the United States against the jurisdiction of the court below. Since no new matter is presented, we affirm so much of the decree of the court as follows:
"Whereas, in the matter of Alice Frances Brown et al. v.Pennsylvania Canal Company et al., No. 677 in equity, of the United States District Court for the Eastern District of Pennsylvania, moneys in the amount of $16,874.49 were paid into the Registry of the United States District Court for the Eastern District of Pennsylvania on January 22, 1919, and
"Whereas, thereafter, on June 26, 1936, these moneys were deposited to the credit of the Treasury of the United States, subject to the order of the Court from which the said moneys were received, to wit, the aforementioned United States District Court for the Eastern District of Pennsylvania, under the provisions of the Act of Congress of March 3, 1911, C. 224, Revised Statutes 996; 36 Statutes 1083, 28 United States Code 852, and
"Whereas, the original owners of the said moneys have been unknown for a space of seven years and more, the said sum of $16,874.49 is hereby declared escheated to the Commonwealth of Pennsylvania, and Philip Klein, Escheator, duly appointed under the laws of the Commonwealth of Pennsylvania to prosecute the claim of the Commonwealth of Pennsylvania to these moneys. . ."
Decree as stated affirmed. *Page 262